Citation Nr: 1402976	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-40 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an earlier effective date for the 100 percent evaluation for Post-Traumatic Stress Disorder (PTSD) prior to February 18, 2009.


REPRESENTATION

Appellant represented by:	Jonathan Bruce, Esq.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1985 to April 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board has reviewed the Veteran's physical claims file and the Veteran's file on the "Virtual VA" system.


FINDINGS OF FACT

1. An unappealed and final September 2005 rating decision denied a rating greater than 30 percent for service-connected PTSD.

2. On February 18, 2009, the Veteran filed a claim for an increased rating for service-connected PTSD that resulted in a 100 percent rating for PTSD as of the date of that claim.

3. The Veteran did not file a formal or informal claim for an increased rating for PTSD or for TDIU between the September 2005 final denial of a claim for an increased rating for this disability and the February 18, 2009 claim for increase currently on appeal.

4. It is not factually ascertainable that the Veteran's PTSD increased beyond that severity recognized by the assigned 30 percent rating during the one-year period before the filing of the February 18, 2009 claim.




CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 100 percent for PTSD have been met from the date of his February 18, 2009 claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2012).

2. An effective date earlier than February 18, 2009, for a 100 percent rating for PTSD or for TDIU, is not warranted.  38 U.S.C.A. § 5110 (West 2002);  38 C.F.R. § 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An RO decision on an increased rating claim becomes final unless a notice of disagreement is filed or new and material evidence is received within the one year appeal period.  38 U.S.C.A. § 7105(b)  (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2012).  If VA fails to act on an appeal by issuing a statement of the case or on new and material evidence by readjudicating the claim, the claim remains pending.  See 38 C.F.R. § 3.160(c) (a "pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated").

The Veteran's service-connected PTSD is currently rated as 100 percent disabling and has been since February 18, 2009.  The issue currently on appeal is whether the Veteran should be assigned an earlier effective date for that 100 percent rating or for TDIU.  The Veteran contends that he is entitled to an effective date as early as May 16, 1995, the date of his initial claim for TDIU.

The Veteran's first claim for entitlement to service connection for PTSD was received in May 1993.  The RO granted that claim in February 1994 and assigned a 30 percent rating.  In May 1995, the Veteran filed his first claim explicitly seeking TDIU.  In January 1998, the RO denied an increased rating for PTSD and denied the claim for TDIU.  In July 2000, the RO granted a May 2000 claim for a temporary 100 percent disability rating due to hospitalization for a 1999 hospitalization and denied the claim with respect to a hospitalization in 2000.  That decision did not otherwise affect the continuing 30 percent disability rating.  These decisions were not appealed and all became final.  See 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2012).

The Veteran's most recent claim prior to the February 2009 claim now on appeal was his April 2005 claim seeking an increased rating for his PTSD as well as service connection for several other disabilities.  

The RO, in a September 2005 rating decision, denied all of the non-PTSD claims and continued the 30 percent disability rating for PTSD.  Although promptly notified of the decision and his appellate rights, the Veteran neither appealed nor filed new and material evidence within the one year appeal period.  The September 2005 denial, therefore, became final.  Id.

Notably, TDIU is an element of all increased rating claims and, thus, was raised by the April 2005 claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In denying the claim for an increased rating for PTSD in September 2005, the RO found that the Veteran had not shown "reduced reliability and productivity due to such symptoms as....difficulty in establishing and maintaining effective work and social relationships."  September 2005 Rating Decision.  As a result, the explicit denial of the Veteran's 2005 claim for an increased rating for PTSD was also an implicit denial of any still-pending TDIU claim.  Adams v. Shinseki, 568 F.3d 956, 961-64 (Fed. Cir. 2009) (holding the language of the explicit denial and the relatedness of one claim to another are important factors in determining whether the explicit denial of the one claim implicitly denies the other).  

Before turning to the February 18, 2009 claim, the Board must also consider the possibility that a claim was filed subsequent to the September 2005 rating decision, but not acted upon and, as a result, remained pending until the July 2009 rating decision.

As to what constitutes a "claim", a claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p) and 3.155.  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought may be considered an informal claim.  38 C.F.R. § 3.155(a).  Further, under 38 C.F.R. § 3.157(b)(1) (2012), a report of examination or hospitalization may constitute an informal claim.  However, "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).

Significantly, there is no document dated between the September 2005 denial and the February 18, 2009 claim for increase that indicates an intent on the part of the Veteran to seek an increased rating for his PTSD.  38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  In fact, the only communication from the Veteran to the VA regarding any claim between the September 2005 denial and the Veteran's February 2009 claim was a 2007 Declaration of Status of Dependents.  Nothing about the document or its contents suggests any intent to apply for an increased rating or for TDIU.

Moreover, while there are records of a VA hospital admission from September 22, 2006 to September 29, 2006, there is no indication in these records of an intent to apply for increased compensation benefits with regard to PTSD or for TDIU.  The Board notes that the hospitalization was due to an overdose of cocaine in response to grief-induced depression.  See September 2006 Psychiatry Initial Evaluation Note.  After being treated for cocaine dependence and receiving assistance coping with the death of a family member, the Veteran was discharged with a GAF of 60 and a return to his baseline functioning.  See September 2006 Discharge Note.  The medical records indicate that the Veteran's admission was due to a brief emotional crisis caused by the death of a close family member and exacerbated by a drug overdose, rather than an increase in the severity of the Veteran's PTSD symptoms.  The Board consequently finds that there was no pending formal or informal claim prior to the February 18, 2009 claim for an increased rating for the Veteran's PTSD.  

Based on the above, prior to the February 2009 claim which is now on appeal, all pending claims for an increased rating for PTSD and for TDIU had been resolved and the decisions on those claims had become final.

Once a decision on a claim becomes final, it cannot be challenged through a freestanding claim for entitlement to an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006); see also Knowles v. Shinseki, 571 F.3d 1167, 1170 (Fed. Cir. 2009) (rejecting freestanding "finality claim").  However, where assignment of an effective date has become final, a veteran can establish entitlement to an earlier effective date through a finding of clear and unmistakable error (CUE) in the decision that assigned the effective date he seeks to challenge.  See 38 U.S.C.A. § 5109A(b); 38 C.F.R. § 3.105(a) (CUE reverses or amends a prior rating decision and this action "has the same effect as if the decision had been made on the date of the prior decision").  A valid CUE motion must allege an error with some specificity.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993) ("to reasonably raise CUE there must be some degree of specificity as to what the alleged error is'; '[b]road-brush allegations . . . do not rise 'to the stringent definition of CUE'").

The Veteran has specifically challenged the July 2009 rating decision, rather than any earlier rating decision.  See, e.g., November 2009 Notice of Disagreement ("Reference is made to the R/D dated 7/16/09").  Moreover, while the Veteran has requested specific relief, he has not alleged any particular legal or factual error in any prior rating decision or other action by the VA that would entitle him to the relief sought.  

The issue of clear and unmistakable error in a prior rating action (CUE) is not currently before the Board and, as earlier noted, the Board must reject any attempt to raise a freestanding claim for entitlement to an earlier effective date.  For these reasons, the issue before the Board is limited to entitlement to an earlier effective date for the 100 percent evaluation for PTSD which was granted in the July 2009 rating decision and effective February 18, 2009.  The Board has noted the distinction between a claim of CUE and the claim that is currently before the Board to assist the Veteran and his representative in understanding the scope of this decision.

With this procedural context, the Board turns to the Veteran's claim for an effective date earlier than February 18, 2009 for the 100 percent evaluation of his PTSD.

Under 38 U.S.C.A. § 5110(a), the effective date of an increase in a veteran's disability compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  But there is an exception to this general rule:  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2).  Thus, "the plain language of [section] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).

Hence, three possible dates may be assigned depending on the facts of an increased rating earlier effective date case:

(1) If an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) If an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) If an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

See Gaston, 605 F.3d at 982-84; see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

In this case, the Veteran's claim for an increased rating was filed on February 18, 2009.  The RO found that the medical evidence established PTSD symptoms that warranted a 100 percent disability rating.  A subsequent, December 2009 rating decision confirmed the 100 percent disability rating and indicated the rating was permanent.  The Board will not disturb these ratings.

Under the facts and procedural posture of this case, the Veteran is only entitled to an effective date earlier than February 18, 2009, if it is factually ascertainable that there was an increase in disability within the year prior to the February 18, 2009, claim such that a rating higher than the 30 percent rating for that time period is warranted.  See Gaston, 605 F.3d at 982-84; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (requiring consideration of staged ratings).  For the following reasons, the Board finds that it is not factually ascertainable that there was an increase in disability warranting a higher rating within the one year prior to February 18, 2009.  See 38 C.F.R. § 3.400(o)(2).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  PTSD is evaluated under the Diagnostic Code 9411 in the General Rating Formula.  See 38 C.F.R. § 4.130, DC 9411.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The primary evidence relied upon by the RO in granting a 100 percent disability rating to the Veteran in July 2009 was the report on the February 2009 VA examination.  In that report, the VA examiner described the Veteran's PTSD symptoms, which included angry outbursts and sleep difficulties, and assigned a Global Assessment of Functioning (GAF) of 30.  According to the DSM-IV, GAF scores ranging from 21 to 30 reflect behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Consistently with the GAF score of 30, the VA examiner concluded that the Veteran suffered from total occupational and social impairment due to his PTSD symptoms.

The VA examiner did not provide an opinion, however, regarding the date the Veteran's symptoms first warranted a GAF score of 30 or a finding that the Veteran suffered from total occupational and social impairment.  The closest the VA examiner came to doing so was in relating the Veteran's self-report of the onset of symptoms starting many years before the examination.  But see LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (lay statements "simply...recorded by a medical examiner" do not constitute "competent medical evidence").  If credited, these statements would require the assignment of the February 2009 date of claim as the effective date for the Veteran's 100 percent disability rating.  See 38 C.F.R. § 3.400(o)(2).  However, the Board gives little probative weight to these assertions as they conflict with earlier records indicating mild or moderate symptoms and with the unappealed, final September 2005 rating decision assigning a 30 percent disability rating.

There are some treatment records from the year prior to the February 18, 2009 claim that also relate to the onset of more severe symptoms.  Specifically, there is a primary care note from May 2008.  The note contains no indication that the Veteran suffered from severe PTSD symptoms at that time.  See May 2008 VA Primary Care Note (indicating that the purpose of the visit was evaluation of toenail fungus).  Rather, the Veteran reported that he felt "good".  Id.  The note contains no indication that the Veteran discussed or sought treatment for any PTSD symptoms during that visit.  The note does reflect that the Veteran was being seen by a non-VA physician for treatment of his substance abuse and psychiatric issues, but provides no evidence of the severity of the PTSD symptoms.  Therefore, the Board concludes that the VA treatment records contain no positive evidence of the onset of PTSD symptoms during the year prior to February 2009 that would warrant a rating higher than 30 percent.

There are no private psychiatric treatment records associated with the claims file documenting treatment in the year prior to February 2009.  As discussed more fully in the duty to assist section below, the RO did seek private treatment records for that time period, but received no response.  Thus, the only available records from the Veteran's private psychiatrist post-date the Veteran's February 2009 claim and are of limited use in determining whether the Veteran's symptoms significantly worsened during the year prior to his claim.  In substance, the available private records indicate that the Veteran suffers from "chronic and severe" PTSD, that the condition is permanent, and that improvement will not occur.  See July 2009 Statement of Dr. J.J.  The Board cannot determine from the available private treatment records that an increase in severity in the Veteran's PTSD symptoms occurred after January 2008 but before February 2009.

There are no other medical records in the file documenting the Veteran's treatment during the one-year period prior to February 18, 2009.  Nor are there any medical opinions of record that indicate a date of onset of the severe symptoms warranting a 100 percent disability rating after January 2008 but before February 2009.  Simply put, there is no medical evidence from which it is factually ascertainable that the onset of the Veteran's severe PTSD symptoms occurred in the one-year period prior to his February 18, 2009 claim.  For that reason, the Board cannot conclude that the Veteran is entitled to an effective date earlier than February 18, 2009.  See Gaston, 605 F.3d at 982-84; 38 C.F.R. § 3.400(o)(2).

With respect to whether the effective date of his 100 percent disability rating should be February 18, 2009 or later, the Board relies on the report of the February 2009 VA examination and the benefit of the doubt doctrine to conclude that the date of onset of PTSD symptoms warranting a 100 percent disability rating was February 18, 2009.

In summary, it was not factually ascertainable that the Veteran's psychiatric disorder increased beyond that recognized by the assigned 30 percent rating during the one-year period before the filing of the February 18, 2009 claim, therefore an effective date earlier than February 18, 2009 for the 100 percent rating for PTSD is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Total Disability for Individual Unemployability (TDIU)

The Board will briefly address the Veteran's claimed entitlement, in this appeal and before, to TDIU dating back to 1995.  

First, as previously discussed, the September 2005 RO decision was final and there was no pending claim for TDIU when the February 2009 claim was filed.  Thus, an effective date for TDIU could only be assigned, if TDIU is awarded, in connection with the 2009 claim now on appeal.  Second, the earliest medical record supporting a finding of total occupational impairment is the report on the February 2009 VA examination.  The Board finds, for the same reasons discussed with respect to a 100 percent rating for PTSD, that it is not factually ascertainable that the Veteran became entitled to TDIU in the year prior to February 18, 2009.  Therefore, the earliest possible effective date for entitlement to TDIU is the date of his claim.  38 C.F.R. § 3.400(o)(2).  Third and finally, the issue of entitlement to TDIU on or after the February 18, 2009, date of claim is moot.  This is because the Veteran can receive no further benefit from an award of TDIU based on his PTSD symptoms alone in addition to the 100 percent schedular rating he has already been awarded for PTSD for that time period.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008) (recognizing that award of TDIU and a 100 percent schedular rating for a single disability would result in duplicate counting, but distinguishing cases where there are one or more additional disabilities that might qualify the Veteran for TDIU and, hence eligibility for special monthly compensation, in addition to a 100 percent schedular rating).

With respect to TDIU in connection with non-PTSD disabilities, all decisions awarding service-connection and assigning a disability rating for those conditions were or became final during the pendency of this appeal.  See, e.g., August 2011 rating decision (assigning or continuing disability ratings for all service-connected disabilities other than PTSD).  The Veteran has not appealed the August 2011 rating decision which, the Board finds, included an implicit denial of TDIU based on non-PTSD disabilities.  Rice, 22 Vet. App. 447 (all claims for an increased rating include a claim for TDIU); Adam, 568 F.3d at 961-64 (discussing factors to consider in determining whether there is an implicit denial of claims not explicitly denied).  Because the claim for TDIU for non-PTSD disabilities was denied during the pendency of this appeal and that rating decision was not appealed, the Board will not revisit that claim here.

The evidence is not in equipoise and, therefore, the Veteran is not entitled to the benefit of the doubt.  Gilbert, 1 Vet. App. at 53-56.  The Board finds that the evidence of record weighs against granting entitlement to TDIU and, therefore, any pending claim for TDIU is denied.

Duty to Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For increased-rating claims, section 5103(a) requires the Secretary to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009).  The notice should also inform the Veteran with respect to how disability ratings and effective dates are assigned.  Id.  

In the instant case, notice was provided to the Veteran in May 2009, prior to the initial adjudication of his claim in July 2009.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.

VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records and VA treatment records.  The Veteran identified private psychiatric treatment records from Dr. J.J. and the RO attempted to obtain those records.  See March 2009 Letter to Private Psychiatrist.  When the request was returned due to a undeliverable address, the RO notified the Veteran of the non-response and asked for more information.  See May 2009 Letter to Veteran (requesting current address of the private psychiatrist).  The Veteran did not respond to that request, but did subsequently submit a letter opinion from Dr. J.J., the private psychiatrist.  See August 2009 Claim (enclosing letter opinion).  The Board finds that the VA made reasonable efforts to obtain the treatment records from Dr. J.J.  See 38 C.F.R. § 3.159(c)(1).  The Veteran has not identified any other treatment records aside from those already discussed or that are already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain a medical examination.  In February 2009, VA provided the Veteran with a medical examination to evaluate the severity of his PTSD.  The examination is adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran was also evaluated by a VA examiner in March 2011 for the purposes of an August 2011 rating decision which continued the Veteran's current 100% rating for PTSD.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to entitlement to an increased rating for PTSD is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

ORDER

Entitlement to an effective date earlier than February 18, 2009, for the 100 percent evaluation for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


